COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                         ORDER

Appellate case name:        Jason Henry Lathe v. Rachel Lizabeth Lathe

Appellate case number:      01-18-00936-CV

Trial court case number:    17-03-0243-CVA

Trial court:                County Court at Law of Atacosa County

        Appellee, Rachel Lizabeth Lathe, has filed a motion for substitution of counsel,
seeking to substitute Tess D. Osborn as counsel on appeal. Because the motion does not
show that it was delivered to appellant “in person or mailed—both by certified and by
first-class mail” at her last known address, the motion is DENIED, without prejudice to
refiling. See TEX. R. APP. P. 6.5(b), (d).
        By signing the motion, Tess D. Osborn, has appeared as counsel for appellee in
this proceeding. Accordingly, the Clerk of this Court is directed to note Tess D. Osborn’s
appearance as counsel for appellee on the docket of this Court. See TEX. R. APP. P. 6.2.
       It is so ORDERED.

Judge’s signature: ____/s/ Julie Countiss____
                    Acting individually  Acting for the Court


Date: ___July 30, 2019__